United States Navy–Marine Corps
            Court of Criminal Appeals
                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                       Julian E. SELVAJONES
                     Sergeant (E-5), U.S. Marine Corps
                                 Appellant

                                No. 201800257

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                             Decided: 20 March 2019.
                               Military Judge:
                  Lieutenant Colonel Leon J. Francis, USMC.
   Sentence adjudged 24 April 2018 by a special court-martial convened
   at Marine Corps Base Kaneohe Bay, Hawaii, consisting of a military
   judge sitting alone. Sentence approved by convening authority: reduc-
   tion to E-1, confined for 90 days, 1 and a bad-conduct discharge. 2
                                For Appellant:
                    Captain Scott F. Hallauer, JAGC, USN.
                                  For Appellee:
                                Brian Keller, Esq.
                           _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                           _________________________


   1The   Convening Authority suspended confinement in excess of 45 days pursuant
to a pretrial agreement.
   2  Contingent on Appellant voluntarily waiving his right to administrative separa-
tion proceedings, the Convening Authority suspended the bad-conduct discharge un-
til the administrative separation process was complete.
                 United States v. SelvaJones, No. 201800257


                  Before FULTON, HITESMAN, and FOIL,
                         Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2